DETAILED ACTION
Claims 1-2, 4, 6-7, 9-13 and 15-24 are pending before the Office for review.
In the response filed August 24, 2022:
Claims 1, 6, 11 and 17 were amended.
Claim 24 is newly added.
Claim 3 is canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over HANANO et al (U.S. Patent Application Publication 2020/0299544).
With regards to claims 17 and 21, Hanano discloses a slurry comprising an abrasive having a weight percentage in a range from  0.01 to 20% by mass (Paragraph [0050]) which render obvious from 0.05 wt% to 0.10 wt% to the slurry, wherein the abrasive is a non-silica based, wherein the abrasive consists of ceric hydroxide (Ce(OH)4) (Paragraphs [0037]-[0038] discloses cerium hydroxide). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Hanano does not explicitly discloses wherein the slurry comprises a barrier removal rate enhancer to adjust a non-metallic dielectric material removal rate of the slurry having a weight percentage more than 0 wt% and less than 0.6 wt% to the slurry wherein the slurry comprises a metal removal rate higher than a metal oxide removal rate and the on-metallic dielectric material removal rate wherein the removal rate regulator is selected from a group of ammonia, amino acid and other organic acid.
Hanano discloses wherein the slurry comprises an organic acid component for reducing the dishing amount and obtaining further favorable flatness and polishing rates in amounts from 0.01 to 0.5 % by mass which renders obvious comprises a barrier removal rate enhancer to adjust a non-metallic dielectric material removal rate of the slurry having a weight percentage more than 0 wt% and less than 0.6 wt% to the slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) In addition, Hanano discloses wherein the polishing rate and selectivity can be adjusted between the insulating portion, stopper layer and substrate (Paragraphs [0134]) and further between material including organic insulating material such as silicon oxide, glass, silicon nitride, material containing metals such as Al, Cu, Ti, TiN, W, Ta, TaN or the like and various substrates in order to manufacture various components (Paragraphs [0138]-[0139]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the removal rate to amounts wherein the metal removal rate is higher than a metal oxide removal rate and the non-metallic dielectric material removal rate  in order to manufacture the desired component with high integration and excellent characteristics as taught by the modified teachings of Hanano (Paragraphs [0138]-[0139]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Hanano to include the organic acid and removal rate as rendered obvious by the general disclosure of Hanano because the reference of Hanano teaches that the organic acid improves the surface flatness while improving the polishing rate (Paragraph [0102]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired slurry using the removal rates and organic acid as rendered obvious by Hanano. MPEP 2143D
With regards to claim 22, Hanano renders obvious wherein the barrier removal rate enhancer (organic acid) is configured to increase chemical force of the slurry to the non-metallic dielectric material (Paragraphs [0102] discloses the organic acid is provided to improve the polishing rate of the insulating material Paragraph [0138] discloses insulating material such as silicon nitride).

Allowable Subject Matter
Claims 1-2, 4, 6-7, 9-13 and 15-16 are allowed.
Claims 18-20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 1-4 of Applicant’s response, filed August 24, 2022, with respect to 103 rejection of claims 1-2, 4, 6-7, 9-13, 15-16, 18-120 and 23-24 have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 4, 6-7, 9-13, 15-16, 18-120 and 23-24 has been withdrawn. 
Applicant’s arguments, see pages 1-4 of Applicant’s response, filed August 24, 2022, with respect to the rejection(s) of claim(s) 17 and 21-22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanano et al (U.S. Patent Application Publication 2020/0299544).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713